Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  154364                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  GRASS LAKE IMPROVEMENT BOARD,
           Petitioner-Appellant,
  v                                                                SC: 154364
                                                                   COA: 326571
                                                                   Ingham CC: 2014-001064-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Respondent-Appellee.

  _________________________________________/

         On November 8, 2017, the Court heard oral argument on the application for leave
  to appeal the July 21, 2016 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 15, 2017
           p1115
                                                                              Clerk